EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jason L. Budd on 3/10/2021.
The application has been amended as follows: 
The claims: 
1.    (Currently Amended) An article comprising:
a dense substrate comprising a glass, a glass ceramic, a ceramic, an inorganic crystalline or polycrystalline material, the dense substrate has a surface roughness (Ra) of 2 nm or less; and
a coating layer having a thickness from about 500 nm to about 800 µm adhered to the substrate, the coating layer comprising a porous, three-dimensional construction having an average surface area from about 200 m2/g to about 2200 m2/g, the porous, three-dimensional construction comprising a random network of a plurality of s, 
wherein the 
12.    (Currently Amended) The article of claim 1, wherein
dense substrate is transparent; and
the adhesion of the coating layer to the dense substrate exhibits an effective adhesion energy at the interface of the coating layer and the substrate of from about 0.1 J/m2 to about 4 J/m2. 
13.  (Currently Amended) The article of claim 1, wherein the dense substrate comprises a transparent material and the optical transmission of the article, as measured by ultraviolet-visible spectroscopy, is greater than 60% at 550 nm.
60.    (Currently Amended) An article comprising:
a substrate that is dense and transparent, the substrate comprising a glass and a thickness of 0.1 mm to 2.5 mm, the substrate having a surface roughness (Ra) of 2 nm or less; and
a porous coating on the substrate, the porous coating comprising a random network of a plurality of spherical hollow graphene structures having an average diameter from about 20 nm to about 500 nm, wherein the porous coating has an average surface area from about 200 m2/g to about 2200 m2/g, and a thickness of 20 nm to 800 nm;
wherein[[,]] the article has a transmittance of 40% to 80% at 550 nm, and the coating has a sheet resistance of 1.5 kQ/sq to 10 kQ/sq; and
wherein[[,]] adhesion of the coating to the substrate exhibits an effective adhesion energy at an interface of the coating and the substrate of from about 0.1 J/m2 to about 4 J/m2.
Cancel claims 5, and 52-58. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Of the references of record, the most pertinent are: 
US 2014/0255500 to Son et al. (hereinafter “Son”), 
US 2014/0199542 to Li et al. (hereinafter “Li”), and 
Son discloses a composite material comprising a porous carrier, and hollow graphene nanoparticles on the porous carrier (abstract, and paragraphs 113 and 120).  The porous carrier comprises SiO2 (paragraphs 23, 63 and 64).  The hollow graphene nanoparticle is formed by supplying a gas on a metal catalyst supported by the porous carrier (paragraph 87).  The metal catalyst comprises a metal nanoparticle having a particle size of from 10 to 50 nm (paragraph 117).  The hollow graphene nanoparticle is obtained when the metal nanoparticle encapsulated by graphene is heated to melt out the metal nanoparticle.  Hence, the hollow graphene particle has an average diameter approximately equal to the diameter of the eliminated metal nanoparticle.   The metal catalyst layer has a thickness of 300 nm (paragraph 150).  
Son discloses that metal catalyst particles have a greater bonding area with the porous carrier and thus higher efficiency of producing graphene on the surface of the metal catalyst particles (paragraph 101).  One of ordinary skill would not have been motivated to substitute a dense substrate having a surface roughness (Ra) of 2nm or less for the porous carrier because substitution would reduce the bonding area between the metal catalyst particles and the dense substrate.  The substitution thus renders the composite material unsatisfactory for its intended purpose.  
2 (paragraph 26).  The optical element is BK 7 glass and exhibits an optical transparency of about 95-98% at 350 to 750 nm (paragraphs 27 and 29).  Li teaches away from a graphene coating layer comprising a random network of spherical hollow graphene particles in view of orientation of the graphene tubes.  
		 
Note that, the prior art of record, individually or in combination, does not teach or fairly suggest an article comprising a dense substrate having a surface roughness (Ra) of 2 nm or less, and a porous coating comprising random network of a plurality of spherical hollow graphene particles having an average diameter from 20 to 500 nm wherein the porous coating has an average surface area of from 200 to 2200 m2/g. Accordingly, the instant claims are deemed allowable. 
		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hai Vo/
Primary Examiner
Art Unit 1788